These petitions, one of which was filed by the Pawtucket School Committee, and the other by the Rhode Island Department of Mental Health, Retardation and Hospitals, have been consolidated by this court. The issue raised in each petition was decided by us in Naughton et al. v. Goodman et al., 117 R.I. 113, 363 A.2d 1345 (1976). Accordingly, the petition for writ of certiorari is granted^ the order .entered by the trial justice denying the defendants’ motion to dismiss is quashed, and the papers are remanded to the Family Court for further proceedings in accordance with the holding in our opinion in Naughton et al. v. Goodman et al., supra. Paolino, J. did not participate.